internal_revenue_service department of the treasury number release date index no 7520-dollar_figure p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-112401-02 date december re legend date taxpayer trust agreement bank company corporation w date court date exercise of special_power_of_appointment foundation x y z state dear this is in response to a letter dated date and prior correspondence submitted on behalf of the taxpayer requesting rulings regarding the proposed termination of a charitable_remainder_unitrust plr-112401-02 facts the facts submitted and representations made are as follows on date taxpayer executed trust agreement establishing a charitable_remainder_unitrust trust with taxpayer as trustee and bank as independent special trustee the independent special trustee acts alone in performing such specified tasks as determining the value of a difficult to value asset in administering trust and making investment decisions regarding that asset trust was funded with the stock of company which was an entity that the taxpayer owned and sold shortly after transferring w shares into the trust on date court issued order reforming trust under the terms of trust agreement as reformed during his life taxpayer receives a unitrust_amount equal to percent of the net fair_market_value of the assets of trust valued as of the first day of each taxable_year and payable quarterly on the last day of each quarter trust income in excess of the unitrust_amount is added to principal at taxpayer’s death subject_to a retained power in taxpayer the trustee is to distribute the remaining trust assets in specified amounts to three designated charities if any of these charities is not then an organization described in sec_170 sec_2055 and sec_2522 of the internal_revenue_code the trustee must distribute the trust assets to one or more organizations that are so described as the trustee selects taxpayer retained the right to change the charitable_remainder beneficiaries as follows donor retains the right by acknowledged written instrument to change the charitable remaindermen by adding new charitable organizations and or omitting certain charitable organizations or by altering the share one or more charitable organizations is to receive the retained right to change charitable remaindermen shall be exercised by donor if at all while donor is living provided that the charitable_organization s designated by the donor satisfy sec_170 sec_2055 and sec_2522 of the code at the time when any principal or income of the unitrust is to be distributed to such charitable_organization s on date taxpayer executed exercise of special_power_of_appointment designating foundation as the sole remainder beneficiary of trust the exercise provides that if foundation is not an organization described in sec_170 sec_2055 and sec_2522 at the time when any principal or income is to be distributed to foundation then trustee in its sole discretion shall select one or more other charitable organizations foundation is classified as an organization described in sec_501 and plr-112401-02 is a private_foundation within the meaning of sec_509 taxpayer and taxpayer’s wife are trustees of foundation trust currently holds assets valued at dollar_figurex which are comprised of dollar_figurey of marketable_securities and dollar_figurez of value remaining in a patent on items developed by the company the patent was transferred as part of the sale of the company to corporation taxpayer and foundation have determined that it is in each of their respective best interests to have trust terminated and the assets distributed trust will petition court to request an order terminating trust and stating the date of termination value of the assets to be distributed to taxpayer and foundation it is represented that applicable state law allows the early termination of trust and that the consent of the attorney_general of state is not required however it is represented that when the petition is filed with court the attorney_general of state and the secretary of state will be given notice of the hearing upon its termination trust proposes to distribute to taxpayer as the income_beneficiary and to foundation as the remainder beneficiary lump sums equal to the present_value of their respective interests on the date of termination trust represents that the values will be determined using the discount rate in effect under sec_7520 on the date of termination and using the methodology under sec_1_664-4 of the income_tax regulations for valuing interests in charitable_remainder trusts it is represented that taxpayer’s last physical was in date and that there was no indication he would have any condition that would cause his life expectancy to be less than the average person of his age law and analysis sec_664 provides that the amounts distributed by a charitable_remainder_trust to the beneficiary of the annuity or unitrust payment are characterized in the hands of the recipient first as ordinary_income second as capital_gain third as other income and fourth as trust corpus both current and prior undistributed amounts from a tier must be exhausted before distributions are deemed to be made from the next tier sec_664 provides rules to determine the character of the annual unitrust amounts distributed by a charitable_remainder_unitrust to the unitrust beneficiary any regular unitrust_amount distributed to a beneficiary prior to the termination of the trust will have the characteristics in the hands of the beneficiary determined under sec_664 however money and property received by a beneficiary upon the termination of a_trust do not represent a distribution of an annual unitrust_amount therefore sec_664 is plr-112401-02 inapplicable to this amount rather the beneficiary is disposing of his interest in the trust in exchange for money and property in a transaction that is governed by sec_1001 sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of any property received sec_1001 provides that the entire amount of the gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1001 provides that in determining gain_or_loss from the sale_or_other_disposition of a term_interest_in_property that portion of the adjusted_basis of such interest which is determined pursuant to sec_1015 to the extent that such adjusted_basis is a portion of the entire adjusted_basis of the property shall be disregarded under sec_1001 a term_interest_in_property includes an income_interest in a_trust sec_1001 provides that the general_rule of sec_1001 does not apply to a sale_or_other_disposition which is a part of a transaction in which the entire_interest in property is transferred to any person or persons sec_1015 provides that if property was acquired after date by a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer sec_1_1001-1 of the income_tax regulations provides that for purposes of determining the gain_or_loss from the sale_or_other_disposition of a term_interest_in_property a taxpayer shall not take into account that portion of the adjusted_basis of such interest which is determined pursuant to sec_1015 relating to the basis_of_property acquired by gift or by a transfer in trust to the extent that such adjusted_basis is a portion of the adjusted uniform basis of the entire property as defined in sec_1_1014-5 sec_1_1014-5 defines the term adjusted uniform basis as the uniform basis of the entire property adjusted as required by sec_1016 and sec_1017 to the date of sale_or_other_disposition of any interest in the property sec_1_1015-1 provides that property acquired by gift has a single or uniform basis although more than one person may acquire an interest in such property the uniform basis of the property remains fixed subject_to proper adjustment for items under sec_1016 and sec_1017 however the value of the proportionate parts of the uniform basis represented for instance by the respective interests of the life_tenant and plr-112401-02 remainderman are adjustable to reflect the change in the relative values of such interest on account of the lapse of time the portion of the basis attributable to an interest at the time of its sale_or_other_disposition shall be determined under the rule provided in sec_1_1014-5 in determining gain_or_loss from the sale_or_other_disposition after date of a term_interest_in_property as defined in sec_1_1001-1 the adjusted_basis of which is determined pursuant or by reference to sec_1015 that part of the adjusted uniform basis assignable under the rules of sec_1_1014-5 to the interest sold or otherwise_disposed_of shall be disregarded to the extent and in the same manner provided by sec_1001 and sec_1_1001-1 see also sec_1_1015-2 regarding transfers in trust revrul_72_243 1972_1_cb_233 provides that the sale of an income_interest in a_trust is a sale of a capital_asset within the meaning of sec_1221 see 157_f2d_235 2d cir sec_4941 imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 provides that the term self-dealing means any direct or indirect transfer to or the use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 provides the term disqualified_person with respect to a private_foundation includes a substantial_contributor to the foundation including the creator of a_trust a family_member of a substantial_contributor including children and a foundation_manager including a trustee sec_4946 together with sec_4946 define the term disqualified_person to include a spouse of a substantial_contributor among others sec_4947 provides generally that split-interest_trusts are subject_to the provisions of sec_507 sec_4941 and sec_4945 in the same manner as if such trusts were private_foundations but under sec_4947 not with respect to any amounts payable under the terms of such trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 sec_53_4947-1 of the foundation and similar excise_taxes regulations provides that under sec_4947 sec_4941 does not apply to any amounts payable under the terms of a split-interest trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 with respect to the income_interest of any such beneficiary as a charitable_remainder_unitrust under sec_664 trust is a split-interest trust described in sec_4947 and is therefore subject_to sec_4941 which imposes an excise_tax on acts of self-dealing taxpayer is a disqualified_person with respect to trust plr-112401-02 under sec_4946 because he is a substantial_contributor to trust and is a trustee because trust is a split-interest trust it is treated as a private_foundation under sec_4947 the critical question is whether early termination may be expected to result in a greater allocation of trust’s assets to the income_beneficiary to the detriment of the charitable_beneficiary foundation than would a termination at taxpayer’s death as provided under trust agreement taxpayer’s proposed allocation method is reasonable if the income_beneficiary has no knowledge of a medical_condition or other circumstance likely to result in a shorter life expectancy than that predicted by the actuarial_tables otherwise an early termination would tend to deprive foundation of its benefit and would be inconsistent with the charitable deduction allowed to taxpayer accordingly we conclude as follows taxpayer is selling his interest in trust to the remainderman provided that the money and other_property received by taxpayer are distributed to taxpayer in accordance with his interest in trust the amount taxpayer will realize from the sale of his interest in trust is the amount of money and the fair_market_value of the property received by taxpayer pursuant to sec_1001 the portion of the adjusted uniform basis assigned to taxpayer's interest in trust is disregarded the exception contained in sec_1001 is not applicable because the entire_interest in trust’s assets is not being sold or otherwise_disposed_of to a third party accordingly taxpayer will be treated as though he has no basis in his interest in trust and therefore taxpayer will realize gain under sec_1001 in the amount received from the disposition of his interest in trust the amounts taxpayer receives are subject_to taxation as long-term_capital_gain we further conclude that no direct or indirect act of self-dealing within the meaning of sec_4941 will result from the termination of trust and the distribution of the assets of trust to taxpayer and foundation the above conclusions are based on the assumptions that state law allows the early termination all beneficiaries favor the early termination the amounts distributed to taxpayer and foundation are determined and distributed pursuant to the rules set forth in sec_1_664-4 and sec_7520 and taxpayer has signed an affidavit under penalties of perjury that he is aware of no medical_condition expected to result in a shorter-than- average longevity except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code plr-112401-02 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours senior counsel branch lorraine e gardner office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
